Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 41 is objected to because of the following informalities:  claim 41 recites “combustion chamber” two times in a row in line 2 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-10, 41, 43-59 and 73-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, there is no antecedent basis for “the bowl.” In addition, it is not definite what is claimed with respect to the bowl. Claim 1 has inconsistent recitations of “a smoking-pipe-bowl-like combustion chamber” and the later recitations of “the bowl” such that it is not definite what is claimed. It is not definite if the “a smoking-pipe-bowl-like combustion chamber” and “the bowl” refer to the same element or multiple elements. It is also not definite what is meant by “a smoking-pipe-bowl-like combustion chamber”. In particular, the relative language of “a smoking-pipe-bowl-like” is not definite. It is not clear what “a smoking-pipe-bowl-like” means or how to interpret this recitation.
The term “adequate” in claims 1 and 43 is a relative term which renders the claim indefinite. The term “adequate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 1, it is not definite what is meant by “the bowl having adequate venting to sustain combustion within the bowl”. In claim 43, it is not definite what is meant by “the combustion chamber having adequate venting to sustain combustion within the combustion chamber”.
The scope of claim 57 is not definite. The preamble of claim 57 recites a food preparation appliance. However, the body and scope of claim 57 are not consistent with the preamble or definite. The body of claim 57 does not recite clear and definite elements or structure of an appliance. As best understood, the comestible is an article worked upon per MPEP 2115. It is also not definite what structure or elements, if any, are claimed. It is not definite whether the container and cartridge are part of the invention or whether they only interact with the claimed invention
In claim 73, the recitation of “means delivering generated smoke, when the cartridge is ignited; into, or into proximity of, comestibles receiving smoke flavor” is not definite. It is not definite who to interpret or parse this language due to the semi-colon following the word “ignited”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5193445 A to Ferguson et al. (“Ferguson”).
Ferguson discloses:
Regarding claim 57, as best understood: a food preparation appliance (e.g., housing 1) configured to inject smoke into an associated comestible (e.g., the tube-like structure of housing 1 is configured for injection, as one end can be placed inside an object and fluid can flow through the tube into the object via injection), the comestible comprising a fruit, vegetable, meat, fish or other edible (e.g., claim 57 recites that the appliance is configured to inject smoke into a comestible, such that the comestible is a material or article worked upon by a structure being per MPEP 2115);, or into a container holding such an associated comestible, and the appliance generating the injected smoke using an enclosed cigarette-like or cigar-like combustible cartridge (e.g., cartridge 2) (e.g., Fig. 1-5 and col 3, ln 1-25); and
Regarding claim 58, as best understood: the cartridge includes combustible particles of wood (e.g., combustible particulate matter, such as wood shavings) (e.g., Fig. 1-5 and col 3, ln 1-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of US 20140150785 A1 to Malik et al. (“Malik”).
Ferguson discloses substantially all of the features of the claimed invention as set forth above.
Ferguson does not explicitly disclose the cartridge includes combustible particles of an herb (as recited in claim 59).
However, Malik discloses:
Regarding claim 59, as best understood: the cartridge includes combustible particles of an herb (e.g., Fig. 6 and para 41, 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ferguson as suggested and taught by Malik in order to inhale medicine to help people who have difficulty swallowing pills.



Claims 1-2, 7-10, 41, 43-45, 47-50, 53-56, 60-69, 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160175866 to Kalalau (“Kalalau”) in view of US 20110132922 A1 to Summers et al. (“Summers”).
Kalalau discloses:
Regarding claim 1, as best understood: 
a  smoking-pipe-bowl-like combustion chamber (e.g., reservoir 106, see Figure 1; also, note backpack configuration in Abstract) configured to hold medium combustible, smoke generating materials during their combustion (e.g., para [0016], [0041] discuss delivery of gas using system 100; since system 100 is taught to "hold" gas for delivery to user, reservoir 106 is considered to be configured, i.e. shaped and designed, to "hold" a gas, e.g., wood smoke, that is intended to cause a characteristic change of an object), including the bowl having adequate venting to sustain combustion within the bowl (e.g., Fig. 1-4 and para 16-17 and 41), 
a unidirectional first valve (e.g., first valve 114) coupled to the combustion chamber, and configured to admit smoke from the combustion chamber into a pumping container, but not allow smoke to flow back to the combustion chamber (e.g., para [0021]-[0022] discuss that valve 114 is a check valve, preventing back flow, and permitting flow of fluid from hose 108 into bulb 116 without the user sucking) (e.g., para 21-22 and Fig. 1-4), 
the  pumping container having a resilient, mutable volume (e.g., bulb 116), the pumping container configured to receive smoke from the unidirectional first valve (e.g., [0024] discusses that valve 118 is a check valve and same as first valve 114, preventing back flow, and permitting flow of fluid from bulb 116 to second stem 120) (e.g., Fig. 1-4 and para 20-25), 
a unidirectional second valve (e.g., second valve 118) coupled to the pumping container, and configured to receive smoke from the pumping container, but not allow smoke to flow back into the pumping container, the second valve including a coupled tubular outlet  (e.g., second stem 120) with an impaling tip (e.g., nozzle 124) configured to inject smoke under pressure into, or into close proximity to selected associated articles; (e.g., Fig. 1-4 and para 20-25);
Regarding claim 2, as best understood: wherein the impaling tip is fixedly coupled to the pumping container (e.g., para 7 and 16);
Regarding claim 7, as best understood: the unidirectional first valve is configured to be disassembled and cleaned, without use of a tool (e.g., Fig. 1-4 and para 21-25); 
Regarding claim 8, as best understood: the unidirectional second valve is configured to be disassembled and cleaned, without use of a tool (e.g., Fig. 1-4 and para 21-25); 
Regarding claim 41, as best understood: the smoking-pipe-bowl-like combustion chamber is replaced by  an unclosed cigarette-like or cigar-like combustible cartridge (e.g., reservoir 106 may be any type of container (e.g., rigid, malleable, etc.) made from any type of material (e.g., plastic, metal, etc.)) (e.g., Fig. 1-4 and para 16-17 and 41);
Regarding claim 43:
a combustion chamber (e.g., reservoir 106, see Figure 1; also, note backpack configuration in Abstract) generating smoke and configured to hold associated combustible, smoke generating materials during their combustion, including the combustion chamber having adequate venting to sustain combustion within the combustion chamber (e.g., Fig. 1-4 and para 16-17, 20-25 and 41).
a pumping container (e.g., bulb 116) coupled to the combustion chamber through a first one-way valve (e.g., first valve 114) which urges smoke to only leave and not enter the combustion chamber, and only enter, and not leave, the pumping chamber (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
the pumping chamber configured to reduce its internal volume in response to a mechanical input (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
a second one-way valve (e.g., second valve 118) coupled to the pumping container and configured to only urge smoke from the pumping chamber into a coupled injection tube (e.g., second stem 120), the tube having an impaling egress tip configured to deliver smoke to an associated article (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 44: the injection tube is fixedly coupled to the pumping container (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 45: the device is handheld (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 48: the combustion chamber is configured to hold associated combustible pieces of wood (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 49: the combustion chamber is configured to hold associated combustible pieces of an herb (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 50: the pumping container has a resilient sidewall (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 53: the associated article is an associated comestible and/or a container holding an associated comestible (e.g., Fig. 1-4 and para 16-17, 20-25 and 41, where in the associated article is an article worked upon per MPEP 2115);
Regarding claim 60:
a fluid passage (e.g., reservoir hose 108 and first stem 112), including: a passage inlet and an opposing passage outlet, with an intervening in-line first one-way valve (e.g., first valve 114) and an intervening in-line second one-way valve (e.g., second valve 118) (e.g., Fig. 1-4 and para 16-17, 20-25 and 41), and
the fluid passage including a coupled reservoir (e.g., reservoir 106) and a coupled pumping container (e.g., bulb 116) (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
wherein the first and second in-line one-way valves are configured to urge fluids from the passage inlet toward the passage outlet (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
wherein the reservoir is configured to hold an associated gaseous flavor and/or fragrance (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
wherein the pumping chamber comprises a resilient mutable volume which is reduced under accepted mechanical pressure and expands when such pressure is abated (e.g., Fig. 1-4 and para 16-17, 20-25 and 41), and
wherein the outlet includes a tubular member (e.g., stem 120) with an impaling tip (e.g., nozzle 124), and the outlet configured to inject the associated gaseous flavor and/or fragrance emanating from the reservoir, into, or into a container housing, an associated article (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
whereby gaseous associated flavors and/or fragrances are injected into surroundings of, or into interiors of, associated articles, under pressure created by mechanical pressure accepted by the chamber which reduces chamber volume (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 61: the pumping chamber is coupled to both the in-line first one-way valve and the in-line second one-way valve (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 62: the associated gaseous flavor and/or fragrance is derived from an associated volatilized volatile fluid, and the volatile fluids being disposed within the coupled reservoir (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 65: the chamber is configured to receive the mechanical pressure reducing the chamber volume from a hand (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 66: the passage outlet is fixedly coupled to the pumping chamber (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 67: the associated article is a comestible (e.g., Fig. 1-4 and para 16-17, 20-25 and 41, where in the associated article is an article worked upon per MPEP 2115);

Regarding claim 68:
an aerosol can (e.g., reservoir 106) with a manually activated egress valve (e.g., first valve 114) (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
a tubular injection probe (e.g., tube from bulb 116 to nozzle 124) configured to accept gaseous input from the egress valve, and the tubular injection probe having an outlet configured to convey the accepted gaseous input, and to pierce an article (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 69: the tubular injection probe is fixedly coupled to the aerosol can (e.g., Fig. 1-4 and para 16-17, 20-25 and 41); and
Regarding claim 72: the article is a comestible (e.g., Fig. 1-4 and para 16-17, 20-25 and 41, where in the associated article is an article worked upon per MPEP 2115);
Although the materials of Kalalau are capable of supporting burning of the combustible material during combustion and supporting burning of the combustible material to generate a gaseous transference medium, the reference does not specifically mention that the container is configured to support burning of the combustible material during combustion the container is configured to support burning of the combustible material to generate a gaseous transference medium (as recited in claim 1).
However, Summers discloses:
Regarding claim 1, as best understood: 
a  smoking-pipe-bowl-like combustion chamber (e.g., containers 10, 602, 604, 606, 610) configured to hold combustible smoke generating materials during their combustion, including the bowl having adequate venting to sustain combustion within the bowl (e.g., Fig. 1-6 and para 4-6 and 36-51), 
a unidirectional first valve (e.g., check valve 38) coupled to the combustion chamber, and configured to admit smoke from the combustion chamber into a pumping container, but not allow smoke to flow back to the combustion chamber (e.g., Fig. 1-6 and para 4-6 and 36-51), 
the pumping container having a resilient, mutable volume, the pumping container configured to receive smoke from the unidirectional first valve (e.g., Fig. 1-6 and para 4-6 and 36-51), and
a unidirectional second valve (e.g., check valve 40) coupled to the pumping container, and configured to receive smoke from the pumping container, but not allow smoke to flow back into the pumping container, the second valve including a coupled tubular outlet (e.g., tube between mouthpiece and pump 32) with an impaling tip (e.g., mouthpiece 34) configured to inject smoke under pressure into, or into close proximity to selected associated articles (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 2, as best understood: the impaling tip is fixedly coupled to the pumping chamber (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 7, as best understood: the unidirectional first valve is configured to be disassembled and cleaned, without use of a tool (e.g., Fig. 1-6 and para 4-6 and 36-51); 
Regarding claim 8, as best understood: the unidirectional second valve is configured to be disassembled and cleaned, without use of a tool (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 9, as best understood: the impaling tip is configured to penetrate into an associated comestible (e.g., Fig. 1-6 and para 4-6 and 36-51); and
Regarding claim 10, as best understood: there is a movable cap (e.g., stoppers 12 and 22, sealing lid 608, hose lid 612), which is configured to cover the combustion chamber to selectively extinguish combustion within the combustion chamber (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 41, as best understood: the smoking-pipe-bowl-like combustion chamber is replaced by an unenclosed cigarette-like or cigar-like combustible cartridge (e.g., Fig. 1, 6 and 15-16 and para 4 and 60); 
Regarding claim 43:
a combustion chamber (e.g., container 10) generating smoke and configured to hold associated combustible, smoke generating materials during their combustion, including the combustion chamber having adequate venting to sustain combustion within the combustion chamber (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
a pumping container (e.g., pump 32) coupled to the combustion chamber through a first one-way valve (e.g., check valve 38) which urges smoke to only leave and not enter the combustion chamber, only enter, and not leave, the pumping chamber (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
the pumping chamber configured to reduce its internal volume in response to a mechanical input (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
a second one-way valve (e.g., check valve 40) coupled to the pumping container and configured to urge smoke from the pumping chamber into a coupled injection tube (e.g., tube between mouthpiece and pump 32), the tube having an impaling egress tip (e.g., mouthpiece 34) configured to deliver smoke to an associated article (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48).
Regarding claim 44: the injection tube is fixedly coupled to the pumping container (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 45: the device is handheld (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 47: the combustion chamber includes a smoking-pipe like combustion bowl (e.g., the bottom of container 10 includes a bowl) (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 48: the combustion chamber is configured to hold associated combustible pieces of wood (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48, wherein container 10 is configured to hold matter including pieces of wood);
Regarding claim 49: the combustion chamber is configured to hold associated combustible pieces of an herb (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48, wherein container 10 is configured to hold matter including pieces of an herb);
Regarding claim 50: the pumping container has a resilient sidewall (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 53: the associated article is an associated comestible and/or a container holding an associated comestible (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 54: the impaling egress tip is configured to pierce into an interior of an associated comestible (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 55: the impaling egress tip is also configured to inject smoke into a nose (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 56: the outlet end of the injection tube is also configured to inject smoke into a mouth (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 60: 
a fluid passage (e.g., passages within and associated with hoses 14, 30), including: a passage inlet and an opposing passage outlet, with an intervening in-line first one-way valve (e.g., check valve 38) and an intervening in-line second one-way valve (e.g., check valve 40) (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48), and
the fluid passage including a coupled reservoir (e.g., container 10) and a coupled pumping container (e.g., pump 32) (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
wherein the first and second in-line one-way valves are configured to urge fluids from the passage inlet toward the passage outlet (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
wherein the reservoir is configured to hold an associated gaseous flavor and/or fragrance (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
wherein the pumping chamber comprises a resilient mutable volume (e.g., Fig. 3A-3C) which is reduced under accepted mechanical pressure and expands when such pressure is abated (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48), and
wherein the outlet includes a tubular member (e.g., tube between mouthpiece and pump 32) with an impaling tip (e.g., mouthpiece 34), and the outlet configured to inject the associated gaseous flavor and/or fragrance emanating from the reservoir, into, or into a container housing, an associated article (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
whereby gaseous associated flavors and/or fragrances are injected into surroundings of, or into interiors of, associated articles, under pressure created by mechanical pressure accepted by the chamber which reduces chamber volume (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 61: the pumping chamber is coupled to both the in-line first one-way valve and the in-line second one-way valve (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 62: the associated gaseous flavor and/or fragrance is derived from an associated volatilized volatile fluid, and the volatile fluids being disposed within the coupled reservoir (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 63: there is a heat source (e.g., heating chamber embodiment 604) coupled to the reservoir and configured to volatilize the associated volatile fluids disposed within the coupled reservoir (e.g., Fig. 1 and 3A-6 and para 5-6, 36 and 44-51).
Regarding claim 64: the heat source is a flame (e.g., Official notice is taken that heat sources being flames, such as a lighter, were well-known in the art and it would have been obvious to one of ordinary skill in the art to use a flame such as a lighter as the heat source in order to provide heat from a convenient, reliable and predictable source) (e.g., Fig. 1 and 3A-6 and para 5-6, 36 and 44-51);
Regarding claim 65: the chamber is configured to receive the mechanical pressure reducing the chamber volume from a hand (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 66: the passage outlet is fixedly coupled to the pumping chamber (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48).
Regarding claim 67: the associated article is a comestible (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48, wherein the associated article is an article worked upon per MPEP 2115);
Regarding claim 68:
an aerosol can (e.g., container 10, canister 606, which are capable of containing an aerosol) with a manually activated egress valve (e.g., valve 40) (e.g., Fig. 1-6 and para 5-6, 36 and 44-50),
a tubular injection probe (e.g., ends of hoses 14 and 616 inside mouthpieces 18 and 619) configured to accept gaseous input from the egress valve, and the tubular injection probe having an outlet configured to convey the accepted gaseous input, and to pierce an article (e.g., Fig. 1-6 and para 5-6, 36 and 44-50),
a gaseous flavor and/or fragrance (e.g., hookah smoke disclosed in para 5-6) pressurized within the aerosol can (e.g., Fig. 1-6 and para 5-6, 36 and 44-50);
Regarding claim 69: the tubular injection probe is fixedly coupled to the aerosol can (e.g., Fig. 1-6 and para 5-6, 36 and 44-50);
Regarding claim 71: there is an agitation element comprising an unmounted member (e.g., pump 20) disposed within the aerosol can (e.g., Fig. 1-6 and para 5-6, 36 and 44-50); and
Regarding claim 72: the article is a comestible (e.g., Fig. 1-6 and para 5-6, 36 and 44-50, wherein the associated article is an article worked upon per MPEP 2115).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kalalau as suggested and taught by Summers in order to facilitate and encourage relaxed social gatherings and that enable small group social activities.



Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers and further in view of Ferguson.
Kalalau in view of Summers discloses substantially all of the features of the claimed invention as set forth above.
Kalalau in view of Summers does not explicitly disclose the combustion chamber includes a cigarette-like or cigar-like combustible cartridge (as recited in claim 46).
However, Ferguson discloses:
Regarding claim 46: the combustion chamber includes an unenclosed cigarette-like or cigar-like combustible cartridge (e.g., cartridge 2) (e.g., Fig. 1-5 and col 3, ln 1-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kalalau in view of Summers as suggested and taught by Ferguson in order to provide a reusable device that maximizes food flavoring capacity and ease of use while minimizing the size and cost of the unit (e.g., Ferguson: col 1, ln 67-68 and col 2, ln 1-2).



Claims 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers and further in view of US 4911181 A to Vromen et al. (“Vromen”).
Kalalau in view of Summers discloses substantially all of the features of the claimed invention as set forth above.
Kalalau in view of Summers does not explicitly disclose the pumping chamber includes a reciprocating piston (as recited in claim 51) and the pumping container includes an accordion type sidewall (as recited in claim 52).
However, Vromen discloses:
Regarding claim 51: the pumping chamber includes a reciprocating piston (e.g., pumping device 45 consists of a piston or ball 41) (e.g., Fig. 2 and col 3, ln 54-50); and
Regarding claim 52: the pumping container includes an accordion type sidewall (e.g., pumping end chamber 21) (e.g., Fig. 1 and col 2, ln 35-50 and col 3, ln 30-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kalalau in view of Vromen as suggested and taught by Ferguson in order to provide a smokeless cigarette comprising; a mouthpeice and a tube containing a tobacco bed; and pumping means at the end of said tube; so that when suction is applied at the mouthpeice by the user, the pumping means create a vacuum in the cigarette tube; the vacuum draws in saliva from the user's mouth when the suction is ceased; and the saliva passing through the tobacco bed draws nicotine and aroma from the tobacco and transports it to the user's mouth when the suction process is repeated; so that the user has a continuous sensation of nicotine aroma drawn from the cigarette (e.g., Vromen: col 2, ln 26-37).



Claims 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of US 20020127313 A1 to Yamaoka et al. (“Yamaoka”)
Ferguson discloses:
Regarding claim 73: 
an unenclosed cigarette-like or cigar-like combustible cartridge, including a combustible particle core (e.g., heat activated member 2) surrounded by a tubular, combustible, outer sheath (e.g., housing 1) (e.g., Fig. 1-5 and col 3, ln 1-25); and
Regarding claim 74: the combustible particle core is comprised of wood particles (e.g., heat activated member 2 may be comprised of naturally or synthetically scented compressed pyrolitic or combustible particulate matter, such as wood shavings) (e.g., Fig. 1-5 and col 3, ln 1-25).
Ferguson does not explicitly disclose an injection needle.
However, Yamaoka discloses:
Regarding claim 73: 
means delivering generated smoke (e.g., injection needles 32), when the cartridge is ignited; into, or into proximity of, comestibles receiving smoke flavor (e.g., Fig. 2-3 and para 62); and
Regarding claim 75: the means delivering generated smoke is comprised of an injection needle (e.g., injection needles 32) (e.g., Fig. 2-3 and para 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ferguson as suggested and taught by Yamaoka in order for smoke to uniformly permeate and diffuse inside meat.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 08/11/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.  The remarks begin by noting the previous correspondence. The remarks then address a previous interpretation of claim 71 under 35 U.S.C. 112(f) which is no longer applicable based on the amendment to claim 71. The remarks then address the previous rejections under 35 U.S.C. 112(a) and (b) which are no longer applicable based on the present amendments and remarks. The present rejections under 35 U.S.C. 112(b) are set forth above.
The remarks then address the previous prior art rejections. The remarks note that claims 57 and 58 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5193445A - Ferguson et al. ("Ferguson") and state that Ferguson teaches "an apparatus and method for releasing a heat-activated gas from a heat activated gas- emitting medium in response to application of heat... for flavoring foods during a cooking process, wherein the apparatus consists of a housing made of a thermally conductive material and a pyrolytic or combustible cartridge which is removably inserted into the housing" (Ferguson - abstract). The remarks assert that Ferguson teaches away from claims 57 and 58. The remarks state that claim 57, and by dependency claim 58, specify "the appliance generating the injected smoke using an unenclosed cigarette-like or cigar-like combustible cartridge" (claim 57) wherein the outer enclosures of cigarettes and cigars are 13 configured to combust and are "unenclosed" (claim 57) and that Ferguson teaches a "cartridge ... (which is) wholly inserted into (a) housing" (Ferguson, column 3, nine 27). The remarks assert that, unlike "an unenclosed cigarette-like or cigar-like combustible cartridge" (claim 57), Ferguson's cartridge is both enclosed and not combustible. However, Fig. 1 and 2 of Ferguson show various openings at the ends and along the length of the apparatus such that the cartridge is unclosed as claimed. Furthermore, the cartridge of Ferguson is capable of being combusted. The remarks further argue that Ferguson does not teach an "appliance configured to inject smoke" and that Ferguson does not teach any means for "injection" (inject meaning "to drive or force (a liquid...) into a ... body with a syringe or similar device" Siri - "definition of inject" Siri © 2021) such that it is asserted that Claims 57 and 58 are now in condition for allowance under 35 U.S.C. 102(a)(1), as not being anticipated by Ferguson. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 57. When reading the preamble in the context of the entire claim, the recitation "appliance configured to inject smoke" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The remarks then address the previous rejections under 35 U.S.C. 103. The remarks note that claim 59 was rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of US 20140150785 to Malik et al. (“Malik”) and that Malik teaches "An electronic inhaler... (including) a cylindrical body, a liquid container inside the cylindrical body that contains a liquid including an additive, and a heating element to heat the liquid including the additive to a vapor" (Malik - abstract). The remarks then assert that neither Ferguson, nor Malik, alone, or in combination, teach: "a food preparation appliance configured to inject smoke, the injected smoke .... using an unenclosed cigarette-like or cigar-like combustible cartridge" (claim 57 upon which claim 59 depends). As noted above, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 57. When reading the preamble in the context of the entire claim, the recitation "appliance configured to inject smoke" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The remarks further state that both Ferguson and Malik teach noncombustible outer enclosures, unlike the "unenclosed cigarette-like or cigar-like combustible cartridge" specified in claim 57; and neither Ferguson nor Malik teach any mean to "inject smoke" (claim 57) and that it is thus asserted Claim 59 is now in condition for allowance under 35 U.S.C. 103 as being patentable over Ferguson in view of Malik.  However, the structure of Ferguson and Malik corresponding to the claimed cartridge is capable of being combusted.
The remarks next state that claims 1-2, 7-10, 41-45, 47-50, 53-56 and 60-72 were rejected under 35 U.S.C. 103 as being unpatentable over US 20160175866, Kalalau ("Kalalau") in view of US 20110132922 Al Summers et al. ("Summers") and briefly describe each reference. The remarks then assert that, regarding claim 1, neither Kalalau, nor Summers, alone, or in combination, teach: "a smoking- pipe-bowl-like combustion chamber" nor a "combustion chamber configured to hold combustible, smoke generating materials during their combustion" and state that claims 1 is asserted to be in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers without further explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The remarks then state that it is further asserted claims 2, 7-10, and 41 are now in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers, at least due to their dependencies on claim 1. However, claim 1 is rejected as set forth and explained above. Further, the remarks assert that neither Kalalau nor Summers, alone or in combination, teach: an "impaling lip", or an "impaling lip... configured to penetrate an associated comestible", or "a removable cap, which is configured to cover... (a) combustion chamber", or "a smoking-pipe-like bowl" such that it is asserted claims 2, 9, 10 and 42 have distinctions which independently make them in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers. without need for reliance on those claims' dependencies on claim 1 without further explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The remarks additionally state that it is asserted claims 2, 9, 10 and 42 have distinctions which independently make them in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers without need for reliance on those claims' dependencies on claim 1. However, claims 2, 9, 10 and 42 are presently rejected as set forth and explained above.
The remarks then state that, regarding claims 43-45, 47-50, 53-56 and 60-72 being rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers; independent claim 43, upon which claims 44, 45, 47-50, 53-56 all depend, reads in part a "combustion chamber configured to hold associated combustible, smoke generating materials, ... an impaling egress tip configured to deliver smoke to an associated article" and that neither Kalalau, nor Summers, alone, or in combination, teach: "a combustion chamber configured to hold associated combustible, smoke generating materials", nor does either mention "combustion", nor does either mention "smoke", nor does either mention "an impaling egress tip". The remarks state that, in the first paragraph on page 8 of the Office action, it was asserted Kalalau reservoir 106 was an example ("i.e.") of a "combustion chamber", such as referenced in current independent claims 1 and 43 and that, on page 11 of the Office action, it was asserted that Summers containers 10, 602, 604, 606, 610 were "e.g.", or exempli gratia, or "for examples" of "a combustion chamber configured to hold smoke generating materials during their combustion" (claim 1). The remarks then state that, by definition, a reservoir is not a combustion chamber and that a "reservoir" is defined in part as "a part of an apparatus in which a liquid is held" (Merriam- Webster's 11th Collegiate Dictionary, Copyright (2003 by Merriam-Webster, Inc.). The remarks assert that this is in direct contradiction to a combustion chamber, which is a chamber in which combustion occurs and that it is asserted "a part of apparatus in which a liquid is held" is incompatible with "a chamber in which combustion occurs". However, the reservoir of the prior art is structurally a chamber corresponding to the claimed chamber. It is also noted that the cylinders in an internal combustion engine are capable of holding a liquid and also being a chamber in which combustion occurs. The recitation of “combustion” preceding the word “chamber” is an intended use of the chamber. 
The remarks further state that it is asserted, that Kalalau reservoir 106 shown in figure 1 of Kalalau, does not teach a "bowl having adequate venting to sustain combustion within the bowl", or a "combustion chamber having adequate venting to sustain combustion within the combustion chamber"; first because Kalalau does not teach any combustion, or its equivalent, occurring within reservoir 106, or anywhere else in the Kalalau device; next, because in Kalalau figure 1, reservoir 106 is an enclosure without any shown or described venting which would be necessary to sustain combustion within reservoir 106, and further reservoir 106 is described in paragraph [0017] as a "container" (paragraph [0017]) without any teachings of an entrance for outside air necessary to sustain any combustion within reservoir 106. However, as noted above, combustion is intended use as presently recited in the claims. Furthermore, reservoir 106 is connected to hose 108, which is capable of providing adequate venting/entry for outside air for combustion. 
The remarks then conclude that reservoir 106 does not teach "a combustion chamber generating smoke, and configured to hold associated combustible, smoke generating materials during their combustion, at least because this would require an entrance for outside air to enter reservoir 106 to sustain combustion, and no such entrance is taught; and next; because reservoir 106 is part of "hydration system 102... (which is) a backpack-based hydration system, which may include ... reservoir 106... the reservoir 106 may be any type of container... that is capable of storing fluid (e.g., water)" and that this teaches away from reservoir 106 being used as a "combustion chamber", where any water contained in reservoir 106 would extinguish any potential combustion, and where an unvented "container" (Kalalau - paragraph [0017]) would be a direct contradiction to "a combustion chamber generating smoke, and configured to hold associated combustible, smoke generating materials during their combustion". In response to applicant's argument that Kalalau teaches away from a reservoir 106 being used as a "combustion chamber",, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As explained above, the claimed invention is not structurally distinct from Kalalau, as Kalalau discloses a chamber capable of combustion venting as claimed.
The remarks further state that "reservoir 106 is considered to be configured, i.e. shaped and designed, to 'hold' a gas" (current office action, page 8, lines 4 and 5), thus precluding reservoir 106 from having an opening to outside air necessary to sustain combustion within reservoir 106, at least because such a reservoir would not "hold a gas" (current office action, page 8, lines 4 and 5). However, the shape of reservoir 106 does not preclude it from having an opening to outside air and Fig. 1 shows the reservoir connected to hose 106. The remarks then state that claim 43 is therefore asserted to be in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers. However, claim 43 is presently rejected as set forth and explained above..
The remarks next state that claims 44, 45, 47-50, 53-56 are asserted to be in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers, at least due to their dependencies on allowable claim 43. However, claim 43 is presently rejected as set forth and explained above. The remarks further assert that neither Kalalau, nor Summers, alone, or in combination, teach: an "injection tube (which) is fixedly coupled to... (a) pumping container", nor a device 18 which is "handheld', nor a "combustion chamber (which) includes an unenclosed cigarette-like or cigar-like combustible cartridge", nor a "combustion chamber... (which includes) a smoking-pipe-like combustion bowl", nor a "combustion chamber (which) is configured to hold associated combustible pieces of wood', nor a "combustion chamber... configured to hold associated combustible pieces of an herb", nor an "an associated comestible and/or a container holding an associated comestible", nor "an associated comestible and/or a container holding an associated comestible", nor an "impaling egress tip ... configured to pierce into an interior of an associated comestible", nor a "impaling egress tip ... configured to also inject smoke into a nose" without further explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The remarks then state that claims 44, 45, 47-50, 53-55 are each independently asserted to be in further condition for allowance under 35 U.S.C. 103 as being further patentable over Kalalau in view of Summers, at least because of their above own individual distinctions, without need for reliance on dependencies on claim 43. However, claims 44, 45, 47-50, 53-55 are presently rejected as set forth and explained above.
The remarks also state that some of the above issues regarding independent claims, claims 1 and 43, and dependent claims thereto, were addressed by the examiner asserting that Summers teaches "hookahs" and that Summers refers to a "socially important tradition of the Middle East... (being) the art of hookah smoking... in social gatherings, a hookah with a single hose is sometimes used. A narghile is placed in the center of a group and, after puffing on the mouthpiece, smokers pass the hose around to the next person in the circle, ... often, a hookah is used that has multiple hoses, say three or four, so that each smoker has his own mouthpiece, and passing it around is unnecessary" (Summers - paragraph [0005]). The remarks further state that, for the most part, Summers thus does not teach the structure, and principles of the operation, of hookahs and that Summers makes no suggestions whatsoever that any features or structures of a hookah be incorporated into the Summers device, or any other device. According to the remarks, Summers makes no suggestion whatsoever that any features or structures of a hookah be incorporated into "a device to generate and inject smoke" (claims 1 and 43) and no features of a hookah suggest injecting smoke (claims 1 and 43). Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 43. When reading the preamble in the context of the entire claim, the recitation "device to generate and inject smoke"  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The remarks further explain that the stated primary purpose of Summers is "systems, apparatuses, and/or methods for dispensing potable liquids, and more particularly, to dispensing potable liquids for consumption by a multiple individuals in a group setting" (Summers - paragraph [0003]). The remarks then state that it is asserted not to be obvious to the standard of 35 U.S.C. 103, how the teachings of a hookah might be added onto the teachings of Summers. The remarks further state that, as a non-limiting and non-exhaustive example, grafting a combustion bowl of a hookah onto the device of Summers is obvious under 35 U.S.C. 103, given the need to overcome Summers' prima facie shortcomings in anticipating current claims and that: “[B]ut after this, what else is obvious to do under 35 U.S.C. 103? All the delivery tubes of the Summers device are filled with potable liquid, apparently precluding their conveyance of smoke or other substances. And how specifically would this new obvious structure still accomplish Summers primary objective of "dispensing potable liquids for consumption by a multiple individuals in a group setting" (Summers - paragraph [0003])?” The remarks additionally state: “And further, what stated need of Summers would motivate Summers to try to do this?” Again, it is noted that, if the prior art structure is capable of performing the intended use, then it meets the claim. The structure of Summers corresponds to the claimed structure regardless of whether it is full of liquid or empty with regard to liquid. The Summers structure is capable of containing any fluid, whether gas or liquid, and the teachings of hookah within Summers would further motivate one of ordinary skill to consider hookah smoking.
The remarks continue, stating that it is also asserted not to be obvious to a person having ordinary skill in the arts of flavoring and preserving foods to the standard of 35 U.S.C. 103, how the teachings of a hookah might make the current claims obvious, given that a hookah does not teach "a device to generate and inject smoke", nor "an impaling tip configured to inject smoke under pressure", nor an "injection tube, the tube having "an impaling egress tip configured to deliver smoke to an associated article" and that it is therefore asserted that independent claims 1 and 43, and claims dependent thereon, are in condition for allowance under 35 U.S.C. 103, regarding Summers and in view of "hookahs". As noted above, Applicant’s arguments that a hookah does not teach "a device to generate and inject smoke" rely on language solely recited in preamble recitations in claim(s) 1 and 43. When reading the preamble in the context of the entire claim, the recitation "device to generate and inject smoke"  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As indicated above, Kalalau discloses nozzle 124 corresponding to the claimed impaling tip while Summers discloses mouthpiece 34 also corresponding to the claimed impaling tip. As also indicated above, Kalalau discloses second stem 120 corresponding to the claimed injection tube while Summers discloses the tube between mouthpiece and pump 32 also corresponding to the claimed injection tube.
The remarks next note that claim 59 was rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Malik and that claim 59 is dependent on claim 57, which now reads in part "a food preparation appliance configured to inject smoke into an associated comestible, said comestible comprising a fruit, vegetable, meat, fish or other edible; or into a container holding such an associated comestible, and the appliance device generating the injected smoke using an unenclosed cigarette-like or cigar-like combustible cartridge". The remarks assert that neither Ferguson nor Malik, alone, or in combination, teach: means to "inject smoke", or means to "inject smoke into an associated comestible", or a "device generating the injected smoke using an unenclosed cigarette-like or cigar-like combustible cartridge" and that claim 57, and dependent claim 59, are in condition for allowance under 35 U.S.C. 103 as being patentable over Ferguson in view of Malik. However, as noted above, it is not definite what is actually being claimed for claim 57. As best understood, the tube-like structure of housing 1 is configured for injection, as one end can be placed inside an object and fluid can flow through the tube into the object via injection and cartridge 2 correspond to the recited cartridge.
The remarks then state that, regarding claims 60-67, Kalalau in view of Summers now reads an "outlet... (including) a tubular member with an impaling tip, and the outlet configured to inject... (an) associated gaseous flavor and or fragrance emanating from... (a) reservoir... into a container housing, an associated article" and that neither Kalalau, nor Summers, alone or in combination, teaches: "an impaling tip", nor anything "configured to inject" such that it is therefore asserted claim 60 is in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. However, claims 60-67 are presently rejected as set forth and explained above.
The remarks state that claims 61-67 are dependent on claim 60, and therefore are likewise asserted the in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers, at least due to their direct or indirect dependencies on claim 60. However, claim 60 is rejected as set forth and explained above. The remarks further assert that neither Kalalau, nor Summers, alone, or in combination, teaches: an "associated gaseous flavor and or fragrance ... derived from an associated volatilized volatile fluid', nor a "heat source coupled to ... (a) reservoir ... configured to volatilize the associated volatile fluids disposed within the coupled reservoir", nor a "heat source (which) is aflame" (claim 64), nor an "associated article (which) is a comestible" without further explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The remarks then state that  claims 62-64, and 67 are each asserted to be independently in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers, at least due to the above distinctions, without needing to rely on their dependencies on claim 60. However, claims 62-64, and 67 are presently rejected as set forth and explained above.
The remarks further state that, regarding claims 68-72 being rejected under 35 U.S.C. 103, as being unpatentable over Kalalau in view of Summers; claim 68 now reads "an aerosol can with a manually activated egress valve, a tubular injection probe configured to accept gaseous input from the egress valve, and the tubular injection probe having an outlet configured to convey the accepted gaseous input, and to pierce an article". The remarks assert that neither Kalalau, nor Summers, alone or in combination, teaches: "an aerosol can" nor "a manually activated egress valve", nor an "injection probe", nor a "probe having an outlet configured... to pierce an article", nor "a gaseous flavor and or fragrance pressurized within the aerosol can" without further explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The remarks then state that it is therefore asserted claim 68 is in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers. However, claim 68 is presently rejected as set forth and explained above.
The remarks then state that claims 69-72 are dependent on claim 68, and therefore are likewise asserted the in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers, at least due to their direct or indirect dependencies on allowable claim 68. However, claim 68 is rejected as set forth and explained above. in addition, the remarks state that neither Kalalau, nor Summers, alone, or in combination, teaches: a "tubular injection probe is fixedly coupled to ... (an) aerosol can", nor "an expansive propellant disposed within the aerosol can", nor "an agitation element comprising an unmounted member disposed within the aerosol can", nor an "article (which) is a comestible" without further explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The remarks then state that claims 69-72, due to their individual distinctions, are each asserted to be independently in condition for allowance under 35 U.S.C. 103, as being patentable over Kalalau in view of Summers, without needing to rely on their dependencies on claim 68. However, claims 69-72 are presently rejected as set forth and explained above.
The remarks then state that claim 46 was rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers and further in view of Ferguson. The remarks reproduce figures of Kalalau, Summers and Ferguson and assert that Kalalau, and/or Summers, and/or Ferguson, each individually, or in any combination, do not teach a "an unenclosed cigarette-like or cigar-like combustible cartridge"; at least be- cause neither Kalalau nor Summers makes any mention of "an unenclosed cigarette-like or cigar-like combustible cartridge"; and because, as explained earlier, Ferguson does not teach "an unenclosed cigarette-like or cigar-like combustible cartridge" (claim 46), at least because, unlike "an unenclosed cigarette-like or cigar-like combustible cartridge", Ferguson's outer enclosure is not combustible. However, the outer enclosure of Ferguson is capable of combustion. The remarks state that claim 46 is therefore asserted to be in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers and further in view of Ferguson. However, claim 46 is presently rejected as set forth and explained above.
The remarks state that claims 51 and 52 were rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers and further in view of US 4911181 A to Vromen et al. (“Vromen”) and that Vromen teaches "a cigarette like device which enables the user to experience the taste and aroma as well as the tactile sensations of smoking a tobacco cigarette but without the presence of smoke, without any combustion, and without inhalation of harmful carcinogenic substances (e.g. tars) into the user's lungs.... In a further embodiment, the device consists of a conventional mouthtip filter, or a tubular body with a flexible collapsible side wall sealed at the far end, and a tobacco insert. Inserts other than tobacco can be used in the device (e.g. menthol, various medications and the like" and Kalalau, and/or Summers, and/or Vromen, each individually, or in any combination, do not teach a "combustion chamber". The remarks further assert that none teach "combustion" and that claims 51 and 52 are in condition for allowance under 35 U.S.C. 103 as being patentable over Kalalau in view of Summers and further in view of Vromen. In response to applicant's argument that none of the references teach combustion, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The remarks continue, stating that, regarding all claims in this office action, which were rejected under 35 U.S.C. 103, in whole or in part, in view of Kalalau (specifically at least claims 1, 2, 7-10, 41-50, 53-56 and 60-72), it is asserted that the claimed invention as a whole would not "have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains" (35 U.S.C. 103), at least because such a person would likely not have knowledge of the Kalalau device, at least because: (1) Kalalau is in an unrelated field, i.e., "a device that is detachably coupled to a hydration system, versus a device related to food flavoring and/or food preservation and/or food smoking, and/or other aspects of food. (2) Kalalau is one of over 10 million patents in the US Patent and Trademark Office, and is undistinguished in its title, abstract, or other content, as relating to food flavoring and/or food preservation and/or food smoking, or other aspects of food; and/or, more particularly, to devices taught in the current application (i.e. Kalalau does not contain any references to: "food", "comestibles", "smoke", "smoking", "flavors", "transference", "impale", "inject", "combustion", "combust", "needle", "smoking pipe", "cigarette", "cigar", "wood", "burn", "burning", etc. (all cited references from the current application); and, (3) there is no evidence that the Kalalau device has ever received commercial success, or any other form of notoriety, and thus would likely not be known to members of the general public, including those "having ordinary skill in the art to which the claimed invention pertains" (35 U.S.C. 103). The remarks additionally state that, as further substantiation of this, the US Patent and Trademark Office, in the coversheet of the current application has described "the art" (35 U.S.C. 103) as being defined by CPC: A23B, A23L, A47J and A23V and that all the above references from the cover sheet of the current application, and the USPTO.gov website. According to the remarks, it is asserted that "a person having ordinary skill in the (above) arts" (35 U.S.C. 103), would likely not have knowledge of the Kalalau device, and/or would not find it "obvious" to combine a device from the above arts, with the Kalalau device, which is described by the US Patent and Trademark Office as having come from the arts defined by CPC: B05B and A45F and all the above references from the cover sheet of Kalalau, and the USPTO.gov website. According to the remarks, it is therefore asserted that all claims which were rejected under 35 U.S.C. 103, in whole or in part, in view of Kalalau, including specifically at least claims 1, 2, 7-10, 41-50, 53-56 and 60-72, are now in condition for allowance, at least because Kalalau is an invalid reference under 35 U.S.C. 103. In response to applicant's argument that Kalalau is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kalalau is reasonably pertinent to the particular problem with which the applicant was concerned. Kalalau discloses a device for regulated fluid transfer, which is reasonably pertinent to the claimed gaseous transfer device.
The remarks also note that new claims 73-75 have been added to the current claim set. Claims 73-75 are rejected as set forth above.
The remarks also state that claim 6 is asserted to now be in condition for allowance because it has been rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action and includes all the limitations of the base claim. As noted above, claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The remarks then state that, in view of the foregoing amendments and comment, it is respectfully submitted that all claims are in condition for allowance over the art of record and an early allowance of all claims is respectfully requested. However, the claims are presently rejected and objected to as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 24, 2022